IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             :   No. 439 WAL 2013
                                          :
                  Petitioner              :
                                          :   Petition for Allowance of Appeal from
                                          :   the Unpublished Memorandum and
            v.                            :   Order of the Superior Court at No. 542
                                          :   WDA 2012 filed August 9, 2013,
                                          :   vacating and remanding the Judgment
WESTLEY A. CLEVENGER,                     :   of Sentence of the Cambria County
                                          :   Court of Common Pleas at No. CP-11-
                  Respondent              :   CR-0000703-2011 filed January 23,
                                          :   2012


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2015, the Petition for Allowance of

Appeal is GRANTED, the order of the Superior Court is VACATED, and the matter is

REMANDED for reconsideration in light of Commonwealth v. Carrasquillo, 115 A.3d

1284 (Pa. 2015), and Commonwealth v. Hvizda, 116 A.3d 1103 (Pa. 2015).

      The Petition to Remand is DENIED.